DETAILED ACTION
Response to Amendment
The amendment filed June 27, 2022 has been entered. Claim 1 has been amended, claims 3-14 have been cancelled, and claims 15-25 have been newly added. It is noted that Applicant stated that new claim 15 contains the subject matter of cancelled claim 10 which was indicated as allowable in the non-final office action mailed April 1, 2022. However, it does not appear as if claim 15 contains any of the subject matter which was indicated as allowable. Claims 21 and 23-25 appear to correspond to previous claims 10 and 12-14 which were indicated as allowable. 
Claim Objections
Claim 15 is objected to because of the following informalities:  line 5 should recite: “an internal inflation balloon….” Claim 16 is objected to because of the following informalities: line 2 should read: “…comprises an internal”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 16-18, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 sets forth: “…within the inflation lumen….” This limitation lacks antecedent basis in the claim. Claim 2 sets forth: “…the first inflation balloon….” However, the term has been removed from amended claim 1 which recites only: “…the inflation balloon….” The claim term therefore lacks antecedent basis.
Regarding claims 16-18, the claim sets forth: “…an internal inflation balloon…”, however, it is unclear from the claim whether this is the internal inflation balloon of claim 15 or a separate internal inflation balloon. Claims 17 and 18 are rejected due to their dependence from claim 16. Similarly, claim 22 sets forth “…an internal  inflation balloon….” It is unclear whether or not this is a separate and distinct internal inflation balloon than that set forth in claim 15. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 15 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Naimark (US 6,638,246).
Regarding claim 15, Naimark discloses (e.g., Figure 4A) a balloon delivery system for delivering a treatment fluid (from within compartment 45) to bladder tissue (it’s fully capable of delivering the treatment fluid to any target tissue), comprising: a balloon catheter (49) including a catheter body having a distal treatment end, the distal treatment including an inflation balloon (40A); an internal inflation balloon (e.g., 43); and a plurality of micro needles (41) interacting with the inflation balloon (they are coupled thereto as depicted in Figure 4A), each micro needle including a needle tip for puncturing an inner bladder wall for delivery of a treatment medicant into bladder tissue, each micro needle puncturing the inner bladder wall with the first inflation balloon in a fully inflated disposition (Col. 5, lines 36-57).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 16, 18, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naimark (US 6,638,246).
Regarding claims 1, 2, and 22, Naimark discloses the claimed invention substantially as set forth above for claim 15, and further discloses (in an alternative embodiment depicted in Figures 5a-5b) a sheath (52) covering an internal balloon (57) which comprises a plurality of micro needles (54) which are formed on the internal balloon outer surface and are directed to pass the sheath as they are directed into the target lumen (Col. 6, lines 39-51). Naimark fails to explicitly disclose the sheath as a balloon, however, Naimark discloses that the balloon comprising the microneedles can be surrounded by another balloon such that when the first balloon with the microneedles is inflated, the first balloon will expand and the microneedles will puncture the wall of the outer balloon (e.g., Col. 13, lines 53-62). In such a combination, the internal balloon may be considered the hub to which the microneedles are attached and would reside within the first balloon and its inflation lumen so as to function as disclosed by Naimark.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the embodiment in Figures 5a-5b by replacing the sheath with an first/outer balloon that surrounds the second balloon with the microneedles, such that the microneedles on the second balloon will pierce the outer surface of the first balloon, as taught by a separate embodiment of Naimark (Col. 13, lines 53-60), as Naimark discloses that changes and modifications may be made to the embodiments of the description and still be within the scope of the invention (Col. 15, lines 39-41). Further, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.
Regarding claim 16, Naimark discloses the claimed invention substantially as set forth above for claim 15, and further discloses wherein the treatment medicant comprises a treatment fluid and wherein the balloon delivery system further comprise an internal inflation balloon (43) positioned within the inflation balloon (Figure 4A), wherein the treatment fluid is located between the inflation balloon and the internal inflation balloon such that inflation of the internal inflation balloon pressurizes the treatment fluid for injection through the plurality of micro needles (the treatment fluid is located in compartment 45 and is forced out of the microneedles via inflation of balloon wall 43; Col. 5, lines 36-57).
Regarding claim 18, Naimark further discloses (Figure 4A) wherein each micro needle comprises a stiff dimple (wall of balloon 47) formed by passing a needle through an interior surface of the inflation balloon and out the exterior surface such that said stiff dimple punctures the inner bladder wall with the first inflation balloon in the fully inflated position. In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the stiff dimple, does not depend on its method of production, i.e. being formed by passing a needle through an interior surface of the inflation balloon. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naimark in view of Orr (US 2011/0166516).
Regarding claim 17, Naimark discloses the claimed invention substantially as set forth above for claim 1, but does not explicitly disclose the microneedle as being defined within a recessed surface which comprises a pair of hinges allowing the recessed surface to be directed outward.
Orr teaches a microneedle balloon delivery device (Figures 3-5) wherein each micro needle (80) is defined within a recessed area (64) on the exterior surface, the recessed area further comprising a pair of hinges (portion of balloon surrounding micro needle) with a hinge on each side of the micro needle, wherein inflation of the internal inflation balloon causes each recessed area to be directed outward with the pair of hinges directing each micro needle into the inner bladder wall (Figure 4; paragraph [0010)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the balloon of Naimark/Goldman/Brown/Wright/Talmadge to include recessed areas containing hinges as taught by Orr for the purpose of delivering multiple therapeutics to different target tissues during a single procedure (paragraph [0012] of Orr).
Claims 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naimark in view of Sexton et al. (US 2009/0187167).
Regarding claim 17, Naimark discloses the claimed invention substantially as set forth above for claim 2, but does not explicitly disclose the plurality of barbs or the inclusion of medicament in the needles during manufacture.
Sexton et al. (henceforth Sexton) teaches a microneedle drug delivery device (Figure 6) comprising a plurality of barbs (302) configured to retain each micro needle (300) within the inner bladder wall as when the inflation balloon is deflated the plurality of barbs retain each micro needle within the inner bladder wall and when the inflation balloon is deflated and assumes an uninflated disposition causing each micro needle to break off of the exterior surface (paragraph [0081]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the micro needles of Naimark by providing barbs so as to maintain the micro needles within the tissue after puncture so as to deliver a drug over an extended period as taught by Sexton.
Regarding claim 18, Naimark further discloses wherein the treatment medicant is administered into bladder tissue during a time period in which the bioabsorbable or bioresorbable polymer is broken down by the bladder tissue (Col. 12, lines 22-44).
Regarding claim 19, Naimark further discloses (in an adjacent embodiment depicted in Figure 9B) wherein each micro needle (90B) includes an internal reservoir (92) for retaining the treatment medicant (it is retained within until it is ruptured).
Regarding claim 20, Sexton further teaches a microneedle drug delivery device wherein the treatment medicament is included within the bioabsorbable or bioresorbable polymer during formation of each micro needle (paragraph [0079]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to manufacture the micro needles of Naimark/Goldman/Brown/Wright by including the medicant with the polymer during formation of the micro needles in order to reduce steps in the manufacturing process as well as allowing for the bioabsorbable polymer to dictate a reliable release rate after implantation (paragraph [0079] of Sexton). In addition, it would have been obvious to one of ordinary skill in the art to utilize the embodiment of Figure 9B of Naimark with that of Figure 4A as Naimark discloses that changes and modifications may be made to the embodiments of the description and still be within the scope of the invention (Col. 15, lines 39-41). Furthermore, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.
Allowable Subject Matter
Claims 21 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783